Case 1:18-cr-20136-FAM Document 58 Entered on FLSD Docket 11/01/2018 Page 1 of 1




                         UN ITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLOR IDA

                         CASE NO . l8-20l36-CR-MORENO


 UNITED STATES OF AMERICA ,
      Plaintiff,
 VS .

 LEWIS RICHARD BENNETT ,

         Defendant .
                                    /

                            N O T ICE OF H EA R IN G
         PLEASE TAK E NOT ICE that this m atter has been SET for a

                         CHAN G E O F PL EA HEA R IN G

             MONDAY , NOVEMBER 5, 2018 at 3 :00 p .m .

  b efore the H onorab le FEDERICO A . MORENO , United States District

            in Courtroom 13-3, 13th Floor, United States Courthouse ,
  Judge ,

  4O0       Miami Avenue, Miami , Florida 33128.

  Dated: 11/01/2018                     STEVE LARIMORE
                                        CLERK OF COURT


  CC :
  AUSA :
  A11 counsel          record
                                        By :        x
                                               SH LEY CHRISTIE
                                               Courtroom Deputy
